   Case: 1:20-cv-00126-SNLJ Doc. #: 2 Filed: 06/16/20 Page: 1 of 3 PageID #: 7



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

 DARION GIPSON,                                  )
                                                 )
                Movant,                          )
                                                 )
          v.                                     )         No. l:20-CV-126 SNLJ
                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
                Respondent.                      )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on movant' s motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255. The motion is successive and will be summarily dismissed.

       On April 19, 2016, movant pled guilty to Interference with Commerce by Threat or

Violence and Possession of a Firearm in Furtherance of a Crime of Violence. On July 26, 2016,

the Court sentenced movantto 154 months' imprisonment. United States v. Gipson, No. 1: 16-CR-

6-SNLJ (E.D. Mo). Movant did not appeal.

       On April 9, 2018, movant filed a motion to vacate, set aside or correct his sentence pursuant

to 28 U.S.C. § 2255. See Gipson v. United States, 1:18-CV-80-SNLJ (E.D. Mo). The motion to

vacate was dismissed as untimely on April 30, 2018. Movant did not appeal the dismissal of his

motion to vacate.

       Movant filed a second motion to vacate, set aside or correct his sentence pursuant to 28

U.S.C. § 2255 on March 17, 2020. See Gipson v. United States, 1:20-CV-55 SNLJ (E.D. Mo). He

alleged he was innocent of the crime for which he was convicted. The Court denied the motion as

successive and dismissed the action because movant did not petition the Eighth Circuit Court of

Appeals for the ability to file a second or successive motion to vacate. See 28 U.S.C. § 2244(a)
   Case: 1:20-cv-00126-SNLJ Doc. #: 2 Filed: 06/16/20 Page: 2 of 3 PageID #: 8



and§ 2255(h) (district courts may not entertain a second or successive motion to vacate unless it

has first been certified by the Court of Appeals).

       In the instant and third motion to vacate, set aside or correct his sentence pursuant to 28

U.S.C. § 2255, movant alleges the Court erred by not providing him with a downward departure

sentence reduction at sentencing because he is bipolar, failed to send him to a mental health court,

and his trial. attorney provided him with ineffective assistance of counsel. The Court will dismiss

movant' s motion for the same reason as in Gipson v. United States, l :20-CV-55 SNLJ (E.D. Mo).

The instant petition has not been certified by the Court of Appeals for the Eighth Circuit. As a

result, the Court may not grant the requested re_lief. The Court will therefore summarily deny and

dismiss this action and deny a certificate of appealability.

       Movant additionally cites to the First Step Act as the basis for a sentence reduction. The

Court finds that movant is ineligible for a sentence reduction under the First Step Act due to the

fact he was convicted on a firearms charge and not a drug offense. Section 404 of the First Step

Act provides that the Court may, on its own motion, "impose a reduced sentence as if sections 2

and 3 of the Fair Sentencing Act of 2010 (Public Law 111-220, 124 Stat. 2372) were in effect at

the time the covered offense was committed." Pub L. No. 115-391, 132 Stat. 5194; see also 18

U.S.C. § 3582(c)(l)(B). The Act defines a "covered offense" as "a violation of a Federal criminal

statute, the statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing

Act of 2010." Id. § 404(a). Sections 2 and 3 of the Fair Sentencing Act changed the quantity of

crack cocaine that triggered certain enhanced sentencing ranges.

       In sum, the First Step Act retroactively applies the Fair Sentencing Act's lower statutory

sentencing ranges and allows the Court to bring past sentences into line with the lower ranges.

The authority to reduce a sentence applies only to (1) federal offenses (2) committed before August



                                                  2
   Case: 1:20-cv-00126-SNLJ Doc. #: 2 Filed: 06/16/20 Page: 3 of 3 PageID #: 9



3, 2010, the effective da~e of the Fair Sentencing Act, (3) for which the Fair Sentencing Act
                          I



changed the statutory perty range, i.e., certain crack cocaine offenses. See First Step Act,

§ 404(a). Whether to reduce a sentence is at the discretion of the Court and is not required. Id

§ 404(c).

       The movant's conviction is not the type of conviction covered by§ 404 of the First Step

Act. The Fair Sentencilg Act did not modify the applicable statutory sentencing range for

movant's offense - Intelference with Commerce by Threat or Violence and Possession of a

Firearm in Furtherance o~ a Crime of Violence. To the contrary, it only changed the statutory

penalty range for certain Jack cocaine offenses, Fair Sentencing Act,§ 2(a) (codified at 21 U.S.C.
                          I
§ 841(b)(l)(A)(iii) & (b)(il)(B)(iii)), and movant was not convicted of any crack cocaine offense.

Additionally, the crime fbr which movant was convicted occurred on November 18, 2015, after
                          I
                          i

the effective date of thelFair Sentencing Act. For these reasons, the First Step Act does not

authorize a reduction int e movant's sentence.

       Accordingly,

       IT IS HEREBY ORDERED that movant's motion to vacate, set aside and correct

sentence [Doc. #1] is DE IED AND DISMISSED as SUCCESSIVE.
                          I


       IT IS FURTHEJ ORDERED that no certificate of appealability shall issue.
                          I


       A separate Order   bf Dismissal shall accompany this Memorandum and Order.
       Dated this / {ft, 1ay of June, 2020.




                                                 STEPHEN N. LIMBAUGH,.ffi..
                                                 UNITED STATES DISTRICT WDGE




                                                 3
